DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 6-18-2021.  Claims 1-15 withdrawn. Claims 20-27 New.

EXAMINER’S AMENDMENT
3.	An examiner's amendment to the record appears below, Should the changes 
and/or additions be unacceptable to applicant, an amendment may be fled as provided by
37 CFR L312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee.  Under no extension time examiner amendment (13-02).
4. 	Authorization for this examiner's amendment was given in a telephone interview
With Mr. Seth Barney on July 11, 2022.  The amendment or cancellation of claims
by formal examiner's amendment is permitted when passing an application to issue
where these changes have been authorized by applicant for his/her attorney or agent)
in a telephone or personal interview.

	Applicant’s representative agreed to cancel claims 1-15.


Allowable Subject Matter
5.	Claims 16-27 allow.

6.	The following is an examiner’s statement of reasons for allowance: 
	Torashima 2012/0256520 teaches in Fig 2B, a first membrane 36 and a second membrane 38 are silicon nitride films are disposed above a gap/cavity 23, and a first and second insulating films 32/33 disposed below the gap/cavity, paragraph [23, 27, 62] teaches a second membrane 38 has a low tensile stress which is higher ratio.
	Masaki 2012/0112603 teaches in Fig 1B a silicon nitride diaphragm 207 and a silicon nitride sealing /vibrating diaphragm 208, and a thermal oxide film SiO 260  are disposed above a cavity/gap 202 and thermal oxide film 205 and substrate 201 disposed below the cavity/gap 202, see paragraph [20, 33].  
	Klootwijk 2011/0163630 teaches in Fig 2 a gap 205 disposed between layers oxide nitride layer 202/201/203/204 and bottom electrode 207/thermal oxide 208/silicon substrate 209, paragraph [45] further teaches the thickness of nitride layer. 

The above prior art references fails to teach the claimed limitation “a composition ratio of silicon to nitrogen in a first region having a face in contact with the hollow portion is larger than a composition ratio of silicon to nitrogen in a second region not including the first region”  as recited in claims 16, 18.

Dirksen 2010/0207485, Tanaka 2009/0301200, these two prior art references also have a similar structure but fails to teach the claimed limitation “a composition ratio of silicon to nitrogen in a first region having a face in contact with the hollow portion is larger than a composition ratio of silicon to nitrogen in a second region not including the first region”  as recited in claims 16, 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653